EXHIBIT 10.1
 
AMENDMENT NO. 5 AND CONSENT



This Amendment no. 5 and Consent (this “Amendment”) is entered into as of this
5th day of September, 2012, by and between Adept Technology, Inc., a Delaware
corporation (“Borrower”), and Silicon Valley Bank (“Bank”).  Capitalized terms
used herein without definition shall have the same meanings given them in the
Loan Agreement (as defined below).
 
Recitals
 
A. Borrower and Bank have entered into that certain Loan and Security Agreement
dated as of December 31, 2009 (as has been and may be further amended, restated,
or otherwise modified, the “Loan Agreement”), pursuant to which the Bank has
extended and will make available to Borrower certain advances of money.
 
B. Borrower proposes to enter into that certain Securities Purchase Agreement
(the “SPA”) with Hale Capital Partners, LP (“Hale”), and potentially other
buyers to be identified in a schedule thereto (collectively with Hale, the
“Buyers”), whereby the Buyers will purchase shares of the Series A Convertible
Preferred Stock of Borrower for a purchase price of approximately $8,000,000 to
$10,000,000 (the “Equity Investment”) and Borrower desires that Bank consent to
the Equity Investment upon the terms and conditions more fully set forth herein.
 
C. In connection with the Equity Investment, Borrower will file with the
Delaware Secretary of State that certain Certificate of Designations,
Preferences and Rights of Series A Convertible Preferred Stock of Adept
Technology, Inc. in the form attached hereto as Schedule 2 (the “Certificate of
Designations”).
 
D. Subject to the representations and warranties of Borrower herein and upon the
terms and conditions set forth in this Amendment, Bank is willing to provide the
consent and amendments contained herein.
 
agreement
 
NOW, THEREFORE, in consideration of the foregoing Recitals and intending to be
legally bound, the parties hereto agree as follows:
 
1. Consent to the Equity Investment.
 
(a)           Bank hereby consents to the Equity Investment on the terms and
subject to the conditions set forth in the SPA and Certificate of Designations.
 
(b)           Borrower hereby covenants and agrees that it will not make or
permit to be made any amendment or modification of the Certificate of
Designation that would be adverse to Bank in any material respect, and will not
make or permit to be made any amendment or modification to the terms of Section
26 (Cash Payments) of the Certificate of Designations without the prior written
consent of Bank.
 
 
 

--------------------------------------------------------------------------------

 
2. Amendments to Loan Agreement.
 
2.1           The following definition is added to Section 13.1 of the Loan
Agreement in appropriate alphabetical order:
 
“Series A Stock”:  the shares of Series A Convertible Preferred Stock of the
Company issued to Hale Capital Partners, LP and other buyers pursuant to a
securities purchase agreement dated on or about September 5, 2012, which stock
has the rights, preferences and privileges set forth in the Certificate of
Designations, Preferences and Rights of Series A Convertible Preferred Stock of
Adept Technology, Inc. filed with the Delaware Secretary of State substantially
concurrently therewith.
 
2.2           The definition of “Permitted Distributions” is hereby amended by
changing clause (b) thereof to the following:
 
“(b)           (i) dividends consisting solely of Borrower's capital stock, (ii)
cash dividends solely to the extent required or permitted to be made in respect
of the Series A Stock, which, for the avoidance of doubt, shall not be paid at a
rate in excess of The Wall Street Journal prime rate plus three percent per
annum, but not to exceed four percent per annum in the aggregate, and (iii)
distributions in cash or Borrower’s capital stock for the redemption of up to
ten percent (10%) of the Series A Stock held by Hale Capital Partners, LP in
each fiscal quarter of Borrower, commencing in March, 2014 for the fiscal
quarter ending March 31, 2014, provided that at the end of the fiscal quarter
immediately preceding the date of any such distribution, Borrower’s EBITDA is
not less than $1,000,000, and Borrower has unrestricted cash and cash
equivalents of not less than $10,000,000;”
 
3. Borrower’s Representations And Warranties. Borrower represents and warrants
that:
 
(a) immediately upon giving effect to this Amendment (i) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (ii) no Event of Default has occurred and
is continuing; and
 
(b) as of the date hereof, it has no defenses against the obligations to pay any
amounts under the Obligations.  Borrower acknowledges that Bank has acted in
good faith and has conducted in a commercially reasonable manner its
relationships with Borrower in connection with this Amendment and in connection
with the Loan Documents.
 
Borrower understands and acknowledges that Bank is entering into this Amendment
in reliance upon, and in partial consideration for, the above representations
and warranties, and agrees that such reliance is reasonable and appropriate.
 
4. Limitation.  The amendments, consent and waiver set forth herein shall be
limited precisely as written and shall not be deemed (a) to be a forbearance,
waiver or modification of any other term or condition of the Loan Agreement or
of any other instrument or agreement referred to therein or to prejudice any
right or remedy which Bank may now have or may have in the future under or in
connection with the Loan Agreement or any instrument or agreement referred to
therein; (b) to be a consent to any future consent or modification, forbearance
or waiver to any instrument or agreement the execution and delivery of which is
consented to hereby, or to any waiver of any of the provisions thereof; or (c)
to limit or impair Bank’s right to demand strict performance of all terms and
covenants as of any date.
 
 
2

--------------------------------------------------------------------------------

 
5. Effectiveness.  This Amendment shall become effective upon the satisfaction
of all the following conditions precedent:
 
5.1 Amendment.  Borrower and Bank shall have duly executed and delivered this
Amendment to Bank.
 
5.2 Reaffirmation of Guaranty.  The Guarantors shall have duly executed and
delivered to Bank their Reaffirmation of Guaranty, attached as Schedule 1
hereto.
 
5.3 Securities Purchase Agreement.  Borrower shall have provided Bank a copy of
the executed and final SPA, filed Certificate of Designations, and all related
transaction documents.
 
5.4 Payment of Fees and Bank Expenses.  Borrower shall have paid to Bank all
Bank Expenses (including all reasonable attorneys’ fees and reasonable expenses)
incurred through the date of this Amendment and invoiced to Borrower on or prior
to the date of this Amendment.
 
6. Counterparts.  This Amendment may be signed in any number of counterparts,
and by different parties hereto in separate counterparts, with the same effect
as if the signatures to each such counterpart were upon a single
instrument.  All counterparts shall be deemed an original of this Amendment.
 
7. Integration.  This Amendment and any documents executed in connection
herewith or pursuant hereto contain the entire agreement between the parties
with respect to the subject matter hereof and supersede all prior agreements,
understandings, offers and negotiations, oral or written, with respect thereto
and no extrinsic evidence whatsoever may be introduced in any judicial or
arbitration proceeding, if any, involving this Amendment; except that any
financing statements or other agreements or instruments filed by Bank with
respect to Borrower shall remain in full force and effect.
 
8. Governing Law; Venue.  THIS AMENDMENT SHALL BE GOVERNED BY AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
CALIFORNIA.  Borrower and Bank each submit to the exclusive jurisdiction of the
State and Federal courts in Santa Clara County, California.
 
[signature page follows]
 
 
3

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.
 
 
Borrower:
Adept Technology, Inc.

 
a Delaware corporation

 
By: /s/ Lisa Cummins
Printed Name: Lisa Cummins
Title: Chief Financial Officer 




 
Bank:
Silicon Valley Bank





 
By: /s/ Michelle Peralta
Printed Name: Michelle Peralta
Title:  Relationship Manager
 

 
 
 
 

--------------------------------------------------------------------------------

 
Schedule 1
 
Reaffirmation of Guaranty
 
This Reaffirmation of Guaranty is entered into as of September 5, 2012, by the
undersigned (“Guarantor”) in favor of Silicon Valley Bank (“Bank”).
 
Whereas, Guarantor executed and delivered to Bank an Unconditional Guaranty and
Security Agreement, dated as of May 1, 2009 (as may be amended, restated,
supplemented or otherwise modified from time to time, the “Guaranty”), with
respect to the obligations of Adept Technology, Inc., a Delaware corporation
(“Borrower”), in connection with that certain Loan and Security Agreement by and
between Borrower and Bank, dated as of December 31, 2009 (as amended, and as may
be further amended, restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”); and
 
Whereas, Borrower has requested that Bank provide its consent to certain
actions, pursuant to that certain Amendment, dated as of the date hereof (the
“Amendment”).  Capitalized terms used herein without definition shall have the
same meanings given them in the Loan Agreement.
 
Now therefore, for valuable consideration, receipt of which is acknowledged,
Guarantor hereby agrees as follows:
 
1.           Reaffirmation of Guaranty.  Guarantor hereby ratifies and reaffirms
its obligations under its Guaranty and agrees that none of the amendments,
consents, modifications or waivers to the Loan Agreement as set forth in the
Amendment shall impair Guarantor’s obligations under the Guaranty or Bank’s
rights under the Guaranty.
 
2.           Continuing Effect and Absence of Defenses.  Guarantor acknowledges
that its Guaranty is still in full force and effect and that Guarantor has no
defenses, other than actual payment of the guaranteed obligations, to
enforcement of its Guaranty.  Guarantor waives any and all defenses to
enforcement of its Guaranty that might otherwise be available as a result of the
Amendment.


3.           Representations and Warranties.  Guarantor represents and warrants
that, after giving effect to the Amendment, all representations and warranties
in the Guaranty are true, accurate and complete as if made the date hereof.




[signature page follows]


 
 

--------------------------------------------------------------------------------

 
 
Adept Technology International, Ltd.

 
a California corporation

 
By: /s/ Lisa Cummins
Printed Name: Lisa Cummins
Title: Chief Financial Officer 


 
Adept Technology Holdings, Inc.

 
a Delaware corporation

 
By: /s/ Lisa Cummins
Printed Name: Lisa Cummins
Title: Chief Financial Officer 


 
Adept Technology Canada Co.

 
a Nova Scotia unlimited liability company

 
By: /s/ Lisa Cummins
Printed Name: Lisa Cummins
Title: Chief Financial Officer 


 
Adept Technology Canada Holding Co.

 
a Nova Scotia unlimited liability company

 
By: /s/ Lisa Cummins
Printed Name: Lisa Cummins
Title: Chief Financial Officer 


 
 

--------------------------------------------------------------------------------

 
Schedule 2


Certificate of Designations

 
 
 
 
 
 
 
 